 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SRC LABS, LLC, et al.,                          CASE NO. C18-0321JLR

11                                Plaintiffs,               ORDER CONTINUING STAY
                   v.
12
            MICROSOFT CORPORATION,
13
                                  Defendant.
14

15          On November 20, 2018, the court stayed this case pending the Patent and

16   Trademark Office’s (“the PTO”) decisions on Defendant Microsoft Corporation’s

17   (“Microsoft”) 10 inter partes review (“IPR”) petitions. (See generally 11/20/18 Order

18   (Dkt. # 139).) In addition, the court ordered that the parties “file a joint status report

19   regarding the status of Microsoft’s 10 IPR petitions within seven (7) days of receiving

20   decisions on all 10 petitions from the PTO or on May 1, 2019, whichever occurs first.”

21   (Id. at 15-16.) On May 1, 2019, the parties filed a joint status report, informing the court

22   //


     ORDER - 1
 1   that “seven of the ten IPR petitions filed by Microsoft . . . have been instituted for trial

 2   and three are still waiting for institution decisions.” (JSR (Dkt. # 141) at 2.)

 3          Based on the foregoing information, the court ORDERS that the stay in this case

 4   remain in effect until the court orders otherwise. The court further ORDERS the parties

 5   to file a joint status report no more than 90 days from the date of this order and to file a

 6   joint status report every 90 days thereafter until the court lifts the stay. The joint status

 7   report shall inform the court of the status of the 10 IPR petitions at issue in this case, any

 8   potential appeals of the PTO’s decisions that involve the 10 IPR petitions, the expected

 9   timeline for resolution of this matter, and any other developments affecting resolution of

10   this matter. If the 10 IPR petitions are resolved or if there is any other significant change

11   in the status of this matter at any time earlier than 90 days from the date of this order or

12   any 90-day interval at which the parties must file a joint status report, the court ORDERS

13   the parties to file a joint status report informing the court of the development no more

14   than seven days after it occurs.

15          Dated this 3rd day of May, 2019.

16

17                                                      A
                                                        JAMES L. ROBART
18
                                                        United States District Judge
19

20

21

22


     ORDER - 2
